         Case 1:17-cr-00201-ABJ Document 560 Filed 03/25/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA
                                                   CRIMINAL NO. 17-CR-00201-2 (ABJ)
                v.

 RICHARD W. GATES, III,

                       Defendant.


                                 NOTICE OF APPEARANCE

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby informs the Court that Assistant United States Attorney Molly

Gaston is entering her appearance in this matter on behalf of the United States.


                                             Respectfully submitted,

                                             JESSIE K. LIU
                                             United States Attorney
                                             D.C. Bar No. 472845


                                      By:              /s/
                                             MOLLY GASTON
                                             Assistant United States Attorney
                                             VA Bar No. 78506
                                             United States Attorney’s Office
                                             555 4th Street NW, 5th Floor
                                             Washington, D.C. 20530
                                             202-252-7803
                                             Molly.Gaston@usdoj.gov
